901 A.2d 1223 (2006)
279 Conn. 902
Alberto SANTANA
v.
CITY OF HARTFORD.
Alberto Santana
v.
Bruce P. Marquis et al.
Supreme Court of Connecticut.
Decided June 22, 2006.
Kimball Haines Hunt and Nicole L. Barber, in support of the petition.
Helen Apostolidis, assistant corporation counsel, in opposition.
The plaintiff's petition for certification for appeal from the Appellate Court, 94 Conn.App. 445, 894 A.2d 307 (2006), is granted, limited to the following issue:
"Whether the plaintiff's rights to due process under the state and federal constitutions were violated under the facts of this case?"
PALMER, J., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17687.